Hill, J.
1. “ A deed more than thirty years old, coming from the proper custody, purporting to have been executed in another State, attested by one witness, certified by him as a commissioner of deeds for this State in that State under his seal of office as duly acknowledged before him by the maker, and recorded in this State more than thirty years ago, the land conveyed by it being situated in this State, and possession of the land hy the grantee in the deed for several years heing shown (italics not in original), is admissible in evidence without further proof of its execution. The want of two witnesses does not *783render the deed invalid or inoperative as a conveyance of the premises described in it.” King v. Sears, 91 Ga. 577 (3) (18 S. E. 830). Accordingly, where, on the trial of a complaint for land the plaintiff tendered in evidence a deed from James Iv. O. Sherwood to the American Ereehold Mortgage Company Limited of London, executed in the State of New York, attested by one witness and certified by him as a commissioner of deeds for ' this State in that State under his seal of office, conveying a part of the same lot of improved land in controversy, dated March 1, 1886, and recorded March 9, 1886, the deed being offered in evidence for the sole purpose of showing that the defendant held title under the same grantor that the plaintiffs claim under, viz., D. W. Patterson; and where it did not appear that the grantee in said deed was ever in possession of the land under the deed, as in the King case, supra, but on the contrary there was adverse possession of the land, it was not error to exclude the deed as evidence. Civil Code (1910), §§ 4179, 4203; Turner v. Tyson, 49 Ga. 165. There was no evidence or proof of the execution of the deed.
No. 3223.
January 19, 1923.
2. Error is assigned in the only other special ground of the motion for new trial, viz., that the court erred in directing a verdict for the defendant, for the reason, as contended, that the evidence did not demand a verdict for the defendant, and that there was sufficient evidence for the plaintiff, to require (the court to submit the case to the jury. The evidence in the case for the plaintiff is not materially different from what it was when the case was here on a former occasion. Spurlin v. Towns, 146 Ga. 420 (91 S. E. 479). Under the rulings made in that case, as applied to the evidence in this case, the court did not err in directing a verdict for the defendant. Compare Carr v. Neal Loan &c. Co., 99 Ga. 322 (25 S. E. 655). Civil Code (1910), § 5926; 4 Miehie Enc. Dig. 474.

Judgment affirmed.


All the Justices concur.

Culpepper & Murphy and Chambers, Richards & Dickey, for plaintiffs.
J. Mallory Hunt and Lester C. Dickson, for defendants.